EX-99.p.27 Invesco Advisers, Inc. CODE OF ETHICS January 1, 2010 Code of Ethics TABLE OF CONTENTS SectionItem Page I.Introduction…………… 3 II (A)Statement of Fiduciary Principles…………… 3 II (B)Compliance With Laws, Rules and Regulations; Reporting of Violations 3 III.Limits on Personal Investing…………… 4 A.Personal Investing …………… 4 1Pre-clearance of Personal Securities Transactions…………… 4 •Blackout Period…………… 4 •Investment Personnel…………… 4 •De Minimis Exemptions…………… 5 2Prohibition of Short-Term Trading Profits…………… 5 3Initial Public Offerings…………… 6 4Prohibition of Short Sales by Investment Personnel…………… 6 5Restricted List Securities……………. 6 6Other Criteria to Consider in Pre-Clearance …………… 7Brokerage Accounts…………… 6 8Reporting Requirements…………… 7 a.Initial Holdings Reports…………… 7 b.Quarterly Transactions Reports……………. 7 c.Annual Holdings Reports…………… 8 d.Discretionary Managed Accounts…………… 8 e.Annual Certification……………. 8 9Private Securities Transactions…………… 9 10Limited Investment Opportunity…………… 9 11Excessive Short-Term Trading in Funds……………. 9 B.Invesco Ltd. Securities…………… 9 C.Limitations on Other Personal Activities…………… 10 1Outside Business Activities…………… 10 2Gifts and Entertainment Policy….…………… 10 •Entertainment…………… 10 •Gifts…………… 10 3U.S. Department of Labor Reporting…………… 11 D.Parallel Investing Permitted……………. 11 IV.Reporting of Potential Compliance Issues…………… 11 V.Administration of the Code…………… 12 VI.Sanctions…………… 12 VII.Exceptions to the Code…………… 12 VIII.Definitions…………… 12 IX.Invesco Ltd.Policies and Procedures…………… 14 Code of Ethics Contacts……………. 14 Code of Ethics 2 Invesco Advisers, Inc. CODE OF ETHICS (Originally adopted February 29, 2008; Amended effective January 1, 2010) I.Introduction Invesco Advisers, Inc. has a fiduciary relationship with respect to each portfolio under management.The interests of Clients and of the shareholders of Invesco Advisers, Inc.'s investment company Clients take precedence over the personal interests of Invesco Advisers, Inc.and Covered Persons (defined below).Capitalized terms used herein and not otherwise defined are defined at the end of this document. This Code of Ethics (“the Code”) applies to all: · Employees of Invesco Advisors, Inc.; and Employees of any Invesco Advisers, Inc.affiliate that, in connection with their duties, obtain or are determined by the Compliance Department to have access to, any information concerning recommendations being made by any Invesco Advisers, Inc.entity to any of its Clients. II.(A)Statement of Fiduciary Principles The following fiduciary principles govern Covered Persons. · the interests of Clients and shareholders of investment company Clients must be placed first at all times and Covered Persons must not take inappropriate advantage of their positions; and · all personal securities transactions must be conducted consistent with this Code and in a manner to avoid any abuse of an individual’s position of trust and responsibility.This Code is our effort to address conflicts of interest that may arise in the ordinary course of our business. This Code does not attempt to identify all possible conflicts of interest or to ensure literal compliance with each of its specific provisions.It does not necessarily shield Covered Persons from liability for personal trading or other conduct that violates a fiduciary duty to Clients and shareholders of investment company Clients. II.(B)Compliance with Laws, Rules and Regulations; Reporting of Violations All Invesco Advisers, Inc.Employees are required to comply with applicable state and federal securities laws, rules and regulations and this Code.Employees shall promptly report any violations of laws or regulations or any provision of this Code of which they become aware to Invesco Advisers, Inc. ’s Chief Compliance Officer or his/her designee.Additional methods of reporting potential violations or compliance issues are described in Section IV of this Code under “Reporting of Potential Compliance Issues.” Code of Ethics 3 III.Limits on Personal Investing A. Personal Investing 1. Pre-clearance of Personal Security Transactions.All Covered Persons must pre-clear all personal security transactions involving Covered Securities with the Compliance Department using the automated review system. Covered Securities include but are not limited to all investments that can be made by an Invesco Advisers, Inc.entity for its Clients, including stocks, bonds, municipal bonds, exchange traded funds (ETFs) and any of their derivatives such as options. Although Affiliated Mutual Funds are considered Covered Securities those that are held by Employees at theAffiliated MutualFunds’ transfer agentor in the Invesco Ltd. 401(k) or Money Purchase plans (excluding the Personal Choice Retirement Account (PCRA)), do not need to be pre-cleared through the automated review system because compliance monitoring for these plans is done through a separate process. Affiliated MutualFunds that are held in external brokerage accounts or in the PCRA MUST be pre-cleared through the automated review system.
